Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 (including the amendment previously filed April 4, 2022) has been entered.  Claims 1, 2, 6, 8, 10, 13-19, 24, 25, 30 and 33-35 are pending in this application, with claims 24, 25, 30 and 33-35 withdrawn from consideration as directed to non-elected inventions.

  Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Davy on June 3, 2022.

In the claims:
Claims 1 and 14 are amended as follows—
1. 	(Currently Amended) A method of producing cobalt nanoparticles (Co NPs) of a pre-selected diameter, comprising:
(a) pre-selecting a desired diameter of Co NPs prior to production of the Co NPs;
(b) selecting a temperature of from 10 °C to 80 °C for 
(c) selecting:
a cobalt salt;
a capping agent; and
a reducing agent,
capable of forming Co NPs under Co NP synthesis conditions, wherein said Co NP synthesis conditions include an inverse relationship between a temperature of synthesis and a resulting diameter of Co NPs produced , and
d) combining the cobalt salt, capping agent and reducing agent at the selected temperature to produce Co NPs of the desired diameter.

14. 	(Currently Amended) The method according to claim 1, further comprising
producing cobalt nanoparticles of a different pre-selected diameter by:
(d) pre-selecting a different desired diameter of Co NPs prior to production of the Co NPs;
(e) selecting a different temperature of from 10 °C to 80 °C for the Co NP synthesis for achieving the different pre-selected desired diameter of the Co NPs; and
(f) combining the[[:]]
[[a]] cobalt salt,[[;]]
[[a]] capping agent[[;]] and
[[a]] reducing agent[[,]]
under Co NP synthesis conditions comprising the different temperature .

Claims 24, 25, 30, 33, 34 and 35 have been canceled.

				  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, whether taken alone or in any combination, discloses or suggests producing cobalt nanoparticles (Co NPs) of a desired diameter by selecting materials for Co NP synthesis and a temperature for synthesis such that an inverse relationship is present between the temperature of synthesis and a resulting diameter of the Co NPs over the entire range of from 10 °C to 80 °C, in a manner as defined in claim 1 as amended above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        June 6, 2022